 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     RICHARD H. WARREN,
 9
                                Plaintiff,                  CASE NO. C19-1413-RSL-BAT
10
             v.                                             ORDER ON PLAINTIFF’S FILING
11                                                          OF ADDITIONAL EXHIBIT TO
     STATE OF WASHINGTON ATTORNEY                           AMENDED COMPLAINT
12   GENERAL,
13                              Defendant.

14          Plaintiff proceeds pro se and in forma pauperis in this 42 U.S.C. §1983 civil rights

15   action. By order dated October 1, 2019, the Court directed service of plaintiff’s amended

16   complaint including several exhibits. Dkt. 15. Plaintiff subsequently filed an additional exhibit to

17   the amended complaint (exhibit E – Dkt. 16) and a supplement to that exhibit (Dkt. 17).

18   Defendants have now filed waivers of service with respect to plaintiff’s amended complaint.

19   Dkts. 18-24.

20          The Court finds that the additional exhibit E and supplement (Dkts. 16, 17) should be

21   considered as part of plaintiff’s amended complaint. If defendants would like the Court to direct

22   separate electronic service of this additional exhibit, they should inform the Court of such on or

23   before November 25, 2019. Otherwise the Court and the parties shall construe exhibit E and the

     ORDER ON PLAINTIFF’S FILING OF
     ADDITIONAL EXHIBIT TO AMENDED
     COMPLAINT - 1
 1   supplement as part of the amended complaint for all purposes.

 2          The Clerk shall provide a copy of this order to all parties.

 3

 4          DATED this 18th day of November, 2019.

 5

 6                                                               A
                                                           BRIAN A. TSUCHIDA
 7                                                         United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER ON PLAINTIFF’S FILING OF
     ADDITIONAL EXHIBIT TO AMENDED
     COMPLAINT - 2
